DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 23 April 2021 have been fully considered but they are not persuasive.
On pages 6 and 7 of the applicant’s argument, the applicant argues that “Liu (U.S. Pub. 20130089159) fails to disclose or suggest, e.g., “a processor configured to generate a transmission parameter indicative of a transmission property used by the TP, wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP, a transmission power used by the TP, and an on/off status; and a transmitter coupled to the processor and configured to transmit the transmission parameter as part of a coordinated multi-point (CoMP) scheme,” as recited in claim 1. With respect to claim 9, Liu fails to disclose or suggest, e.g., “a processor configured to generate a transmission parameter indicative of a transmission property used by the TP, wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP, a transmission power used by the TP, and an on/off status; and a transmitter coupled to the processor and configured to transmit the transmission parameter as part of a coordinated multi-point (CoMP) scheme,” as recited in claim 9. With respect to claim 13, Liu fails to disclose or suggest, e.g., “a receiver configured to receive a transmission parameter as part of a coordinated multi-point (CoMP) scheme; a processor coupled to the receiver and configured to: process the transmission parameter, and generate transmission instructions based on the transmission parameter; and a transmitter coupled to the processor and configured to transmit a radio subframe based on the transmission instructions, wherein the transmission parameter is indicative of a 
Examiner respectfully disagrees with the applicant’s argument. 
Regarding claim 1, Liu discloses a transmission point (TP) comprising: a processor configured to generate a transmission parameter (¶ [0053]: for CoMP JT and CoMP CB, the scheduler 202 at cell A needs to inform the scheduling results to the cooperating cell B) indicative of  a transmission property used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0052]: the scheduler 202 decides the optimal transmission scheme), wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), a transmission power used by the TP, and an on/off status; and a transmitter coupled to the processor and configured to transmit the transmission parameter  as part of a coordinated multi-point (CoMP) scheme (¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link). 
In particular, eNB transmits the feedback CSI including PMI and RI, etc. used by the eNB to the other eNB through X2 backhaul link.
Claims 9 and 13 are also rejected based on same/similar reasons of clam 1 rejection.
	For at least the foregoing reasons, Liu teaches the every feature of independent claims 1, 9, and 13 and thus can anticipate these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 and 13-19 are rejected on the ground of nonstatutory double patenting over claims 1-8 and 12-18 of U.S. Patent No. 10,404,442 (hereinafter Chen) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Chen by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Chen
A transmission point (TP) comprising:
indicative of a transmission property used by the TP, wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP, a transmission power used by the TP, and an on/off status; and 
a transmitter coupled to the processor and configured to transmit the transmission parameter as part of a coordinated multi-point (CoMP) scheme.

a transmitter coupled to the processor and configured to transmit the transmission parameter as part of a coordinated multi-point (CoMP) scheme.


Chen discloses all the subject matter of the claimed invention with the exception of a processor configured to generate a transmission parameter indicative of a transmission property used by the TP, wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP, a transmission power used by the TP, and an on/off status. Liu from the same or similar fields of endeavor discloses a processor configured to generate a transmission parameter (¶ [0053]: for CoMP JT and CoMP CB, the scheduler 202 at cell A needs to inform the scheduling results to the cooperating cell B) indicative of a transmission property used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0052]: the scheduler 202 decides the optimal transmission scheme), wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), a transmission power used by the TP, and an on/off status. Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Chen by transmitting, by the eNB, the feedback CSI including PMI, RI, etc. used by the eNB to the other eNB through X2 backhaul link of Liu. The motivation would have been to provide a precoding vector deciding method and system which can achieve CoMP joint precoding allowing improved DL CoMP performance with smaller feedback overhead (Liu ¶ [0010]).

Claims 2-8, of instant application is identical with claims 2-8 of Chen.

Regarding claim 13, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of instant application merely broadens the scope of the claim 12 of Chen by eliminating the elements and their functions of the claims as set forth below.
Claim 13 of Instant Application
Claim 12 of Chen
An apparatus comprising:

a processor coupled to the receiver and configured to: process the transmission parameter, and generate transmission instructions based on the transmission parameter; and
a transmitter coupled to the processor and configured to transmit a radio subframe based on the transmission instructions, wherein the transmission parameter is indicative of a transmission property of the TP and includes at least one of a transmission power used by the TP, a beamforming matrix used by the TP, a transmission power used by the TP, and an on/off status.

wherein the transmission parameter corresponds to the TP; 
a processor coupled to the receiver and configured to: process the transmission parameter, and generate transmission instructions based on the transmission parameter; and 
a transmitter coupled to the processor and configured to transmit a radio subframe based on the transmission instructions.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 13 of the instant application merely broadens the scope of the claim 12 of Chen by eliminating the italicized portion of limitation of claim 12.
Chen discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter is indicative of a transmission property of the TP and includes at least one of a transmission power used by the TP, a beamforming matrix used by the TP, a transmission power used by the TP, and an on/off status. Liu from the same or similar fields of endeavor discloses wherein the transmission parameter (¶ [0053]: for CoMP JT and CoMP CB, the scheduler 202 at cell A needs to inform the scheduling results to the cooperating cell B) is indicative of a transmission property of the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0052]: the scheduler 202 decides the optimal transmission scheme) and includes at least one of a transmission rank used by the TP, a beamforming matrix used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), transmission power used by the TP, and an on/off status. 
Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Chen by transmitting, by the eNB, the feedback CSI including PMI, RI, etc. used by the eNB to the other eNB through X2 backhaul link of Liu. The motivation would have been to provide a precoding vector deciding method and system which can achieve CoMP joint precoding allowing improved DL CoMP performance with smaller feedback overhead (Liu ¶ [0010]).

Claims 14-19, of instant application is identical with claims 13-18 of Chen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2013/0089159).

Regarding claim 1, Liu discloses
a transmission point (TP) comprising: a processor configured to generate a transmission parameter (¶ [0053]: for CoMP JT and CoMP CB, the scheduler 202 at cell A needs to inform the scheduling results to the cooperating cell B) indicative of  a transmission property used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0052]: the scheduler 202 decides the optimal transmission scheme), wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), a transmission power used by the TP, and an on/off status; and 
a transmitter coupled to the processor and configured to transmit the transmission parameter  as part of a coordinated multi-point (CoMP) scheme (¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 3, Liu discloses
wherein the transmission parameter comprises a beamforming matrix, and wherein the beamforming matrix indicates a beamforming/precoding operation of the TP (¶ [0074]: inter-eNB information and scheduling results (including precoding vector, ...) have to be exchanged .

Regarding claim 9, Liu discloses
a transmission point (TP) comprising: a processor configured to generate a transmission parameter (¶ [0053]: for CoMP JT and CoMP CB, the scheduler 202 at cell A needs to inform the scheduling results to the cooperating cell B) indicative of a transmission property used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0052]: the scheduler 202 decides the optimal transmission scheme), wherein the transmission parameter comprises at least one of a transmission rank used by the TP, a beamforming matrix used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the , a transmission power used by the TP, and an on/off status; and 
a transmitter coupled to the processor and configured to transmit the transmission parameter  as part of a coordinated multi-point (CoMP) scheme (¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 12, Liu discloses
wherein the desired transmission property is a transmission property that the TP desires another TP to implement (¶ [0052]: the scheduler 202 decides the optimal transmission scheme; ¶ [0053]: For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs).

Regarding claim 13, Liu discloses
an apparatus comprising: a receiver configured to receive a transmission parameter as part of a coordinated multi-point (CoMP) scheme; a processor coupled to the receiver and configured to: process the transmission parameter (¶ [0053]: the transmitter 201 transmits the UEs' data over each RB with dynamically selected optimal scheme and the scheduler 202 informs the neighbor cell B of its scheduling results ... for CoMP JT and CoMP CB, the scheduler 202 at cell A , and
generate transmission instructions based on the transmission parameter; and a transmitter coupled to the processor and configured to transmit a radio subframe based on the transmission instructions (¶ [0053]: For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs), wherein the transmission parameter (¶ [0053]: for CoMP JT and CoMP CB, the scheduler 202 at cell A needs to inform the scheduling results to the cooperating cell B) is indicative of a transmission property of the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0052]: the scheduler 202 decides the optimal transmission scheme) and includes at least one of a transmission rank used by the TP, a beamforming matrix used by the TP (¶ [0006]: The feedback CSI includes the UE recommended precoding matrix index (PMI) of Release-8 codebook, channel quality index (CQI) in terms of signal-to-interference plus noise ratio (SINR), and rank indicator (RI) for optimizing a single-cell SU-MIMO transmission (e.g., throughput maximization). The eNB directly use the feedback PMI/RI to carry out the precoding transmission; ¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link), transmission power used by the TP, and an on/off status. 

Regarding claim 14, Liu discloses
wherein the processor is configured to generate the transmission instructions (¶ [0053]: For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) to reduce inter-cell interference (ICI) (¶ [0048]: The precoding vector selection and feedback method will be proposed to support intra-eNB and inter-eNB CoMP JT with SU-MIMO, CoMP JT with MU-MIMO, and CoMP CB, respectively. The intra-eNB and/or inter-eNB inter-cell interference can be minimized to achieve the maximum user throughput (data rate)).

Regarding claim 16, Liu discloses
wherein the transmission parameter is a transmission rank (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Regarding claim 17,
wherein the transmission parameter is a beamforming matrix (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Dinan (US 2013/0077514).

Regarding claim 2, Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter comprises a transmission rank, and wherein the transmission rank indicates a number of spatial layers transmitted by the TP. Dinan from the same or similar fields of endeavor discloses wherein the transmission parameter comprises a transmission rank, and wherein the transmission rank indicates a number of spatial layers transmitted by the TP (¶ [0082]: The rank indicator may correspond to the number of transmission layers for downlink transmission). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by using rank indicator corresponding to the number of transmission layers for downlink transmission of Dinan. The motivation would have been to provide dynamic coordination among multiple geographically separated transmission points (Dinan ¶ [0026]).

Claims 4-6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Liu (US 2014/0162717, hereinafter Liu’717).

Regarding claim 4, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter comprises a transmission power, and wherein the transmission power indicates a power of the transmitter when transmitting data. Liu’717 from the same or similar fields of endeavor discloses wherein the transmission parameter comprises a transmission power, and wherein the transmission power indicates a power of the transmitter when transmitting data (¶ [0056]: The reference signal power information is information related with CSI-RS power, and for example is indicated as Pd. For example, the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by utilizing the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS of Liu’717. The motivation would have been to improve performance of uplink power control (Liu’717 ¶ [0009]).

Regarding claim 5, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
wherein the transmission power is indicated as an absolute power. Liu’717 from the same or similar fields of endeavor discloses wherein the transmission power is indicated as an absolute power (¶ [0056]: The reference signal power information is information related with CSI-RS power, and for example is indicated as Pd. For example, the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by utilizing the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS of Liu’717. The motivation would have been to improve performance of uplink power control (Liu’717 ¶ [0009]).

Regarding claim 6, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
wherein the transmission power is indicated as a power relative to a reference power. Liu’717 from the same or similar fields of endeavor discloses wherein the transmission power is indicated as a power relative to a reference power (¶ [0056]: The reference signal power information is information related with CSI-RS power, and for example is indicated as Pd. For example, the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by utilizing the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS of Liu’717. The motivation would have been to improve performance of uplink power control (Liu’717 ¶ [0009]).

Regarding claim 18, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
wherein the transmission parameter is a transmission power. Liu’717 from the same or similar fields of endeavor discloses wherein the transmission parameter is a transmission power (¶ [0056]: The reference signal power information is information related with CSI-RS power, and for example is indicated as Pd. For example, the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., receiving, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. from the other TP, of Liu by utilizing the reference signal power information may include a difference between a transmitting power of the CSI-RS and a transmitting power of the CRS, and may other wise include an absolute power of the CSI-RS, namely a transmitting power of the CSI-RS of Liu’717. The motivation would have been to improve performance of uplink power control (Liu’717 ¶ [0009]).

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Wu (US 2014/0301299).

Regarding claim 7, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, .
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter comprises an on/off status, and wherein the on/off status indicates whether or not the TP is actively transmitting. Wu from the same or similar fields of endeavor discloses wherein the transmission parameter comprises an on/off status, and wherein the on/off status indicates whether or not the TP is actively transmitting (¶ [0031]: The multi-subframe scheduling activated pattern may also be exchanged among base stations. For example, multi-subframe scheduling activated pattern could be exchanged via a X2 interface or by other wireless or wired backhaul channels. When having these sequences, each base station gains the knowledge about which subframes and their following several consecutive subframes could be possible to be scheduled for data transmission by multi-subframe scheduling by other base stations so that each base station may adjust its own required on/off pattern to generate an adjusted on/off pattern which may also be exchanged among base stations. The adjusted on/off pattern transmitted to other base stations could be accompanied with a request to ask another base station to mute or to turn off certain subframes. By incorporating information such as the multi-subframe scheduling activated pattern, interference mitigation by a base station could be performed more efficiently). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by exchanging on/off pattern of certain subframes between base stations of Wu. The motivation would have been to implement base station and UE which operate with a multi-subframe scheduling mechanism (Wu ¶ [0009] and [0010]).

Regarding claim 8,
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the on/off status comprises on/off data for each frequency resource in a subframe. Wu from the same or similar fields of endeavor discloses wherein the on/off status comprises on/off data for each frequency resource in a subframe (¶ [0031]: The multi-subframe scheduling activated pattern may also be exchanged among base stations. For example, multi-subframe scheduling activated pattern could be exchanged via a X2 interface or by other wireless or wired backhaul channels. When having these sequences, each base station gains the knowledge about which subframes and their following several consecutive subframes could be possible to be scheduled for data transmission by multi-subframe scheduling by other base stations so that each base station may adjust its own required on/off pattern to generate an adjusted on/off pattern which may also be exchanged among base stations. The adjusted on/off pattern transmitted to other base stations could be accompanied with a request to ask another base station to mute or to turn off certain subframes. By incorporating information such as the multi-subframe scheduling activated pattern, interference mitigation by a base station could be performed more efficiently). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by exchanging on/off pattern of certain subframes between base stations of Wu. The 

Regarding claim 19, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmission parameter is an on/off status. Wu from the same or similar fields of endeavor discloses wherein the transmission parameter is an on/off status (¶ [0031]: The multi-subframe scheduling activated pattern may also be exchanged among base stations. For example, multi-subframe scheduling activated pattern could be exchanged via a X2 interface or by other wireless or wired backhaul channels. When having these sequences, each base station gains the knowledge about which subframes and their following several consecutive subframes could be possible to be scheduled for data transmission by multi-subframe scheduling by other base stations so that each base station may adjust its own required on/off pattern to generate an adjusted on/off pattern which may also be exchanged among base stations. The adjusted on/off pattern transmitted to other base stations could be accompanied with a request to ask another base station to mute or to turn off certain subframes. By incorporating information such as the multi-subframe scheduling activated pattern, interference mitigation by a base station could be performed more efficiently). Therefore, it would have been obvious to the person of .

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Seo et al.  (US 2015/0049693).

Regarding claim 10, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmitter is further configured to transmit the transmission parameter for less than all frequency resources in a subframe. Seo from the same or similar fields of endeavor discloses wherein the transmitter is further configured to transmit the transmission parameter for less than all frequency resources in a subframe (¶ [0084]: As one example of ICIC for frequency resource, in 3GPP LTE Release-8 system, defined is a scheme of dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the 

Regarding claim 11, Liu discloses
wherein the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB .
Liu discloses all the subject matter of the claimed invention with the exception of wherein the transmitter is further configured to transmit the transmission parameter for all frequency resources in a subframe. Seo from the same or similar fields of endeavor discloses wherein the transmitter is further configured to transmit the transmission parameter for all frequency resources in a subframe (¶ [0084]: As one example of ICIC for frequency resource, in 3GPP LTE Release-8 system, defined is a scheme of dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the respective frequency subregions between cells; ¶ [0088]: Meanwhile, as one example of ICIC for time resource, in 3GPP LTE-A (or 3GPP LTE Release-10) system, defined is a scheme of dividing a given full frequency region into at least one subregion (e.g., subframe unit) and then exchanging a presence of non-presence of silencing for the respective frequency subregions between cells. An ICIC message sending cell is able to deliver information, which indicates that silencing is performed in a specific subframe, to neighbor cells and does not schedule PDSCH or PUSCH in the corresponding subframe. Meanwhile, an ICIC message receiving cell can schedule uplink and/or downlink transmission for a user equipment in a subframe having silencing performed therein by the ICIC message sending cell). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., transmitting, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. to the other TP, of Liu by dividing a given full frequency region (e.g., a system bandwidth) into at least one subregion (e.g., physical resource block (PRB) unit) and then exchanging ICIC messages for the respective frequency subregions between cells and dividing a given full frequency region into at least one subregion (e.g., subframe unit) and then exchanging a .

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0089159) in view of Ko et al. (US 2015/0124736).

Regarding claim 15, Liu discloses
wherein the processor is configured to generate the transmission instructions to comprise instructions to comprise instructions (¶ [0053]: For CoMP JT with SU-MIMO or MU-MIMO, the cooperating cell B should synchronize with the serving cell A and simultaneously transmits the UE's data over the allocated RBs) associated with the transmission parameter (¶ [0038]: CSI feedback includes UE-selected PMI/RI/CQI; ¶ [0074]: The feedback CSI, of UE(l) is transferred from the eNB 220 to the eNB 200 through the X2 backhaul link. The precoding vector selection process is carried out in the same way as that of intra-eNB CoMP JT with MU-MIMO as described above. After scheduling, inter-eNB information and scheduling results (including precoding vector, allocated resource blocks, selection RI, Modulation and Coding Scheme (MCS), etc.) have to be exchanged between the eNB 200 of cell A and the eNB 220 of cell B for inter-eNB CoMP through the X2 backhaul link).
Liu discloses all the subject matter of the claimed invention with the exception of to transmit with a first beamforming matrix that is substantially orthogonal to a second beamforming matrix associated with the transmission parameter. Ko from the same or similar fields of endeavor discloses to transmit with a first beamforming matrix that is substantially orthogonal to a second beamforming matrix associated with the transmission parameter (¶ [0011]: The first CSI includes a precoding vector preferred for the first domain, and beamforming in the first domain may be determined by considering the precoding vector preferred for the first domain; ¶ [0013]: The second CSI includes a precoding vector preferred for the second domain, beamforming in the second domain may be determined by considering the precoding vector preferred for the second domain, and the precoding vector preferred for the second domain may be determined by assuming that beamforming in the first domain is applied; ¶ [0014]: Three-dimensional beamforming for the two-dimensional antenna structure may be determined by combination of beamforming in the first domain and beamforming in the second domain, wherein the beamformings are determined considering the first CSI and the second CSI, respectively; ¶ [0051]: In a cellular OFDM communication system, uplink/downlink data packet transmission is performed in a subframe unit, wherein one subframe is defined by a given time interval that includes a plurality of OFDM symbols; ¶ [0108]: In order to perform measurement based on the CSI-RS, the user equipment should know CSI-RS configuration for each antenna port of a cell (or transmission point (TP) to which the user equipment belongs). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching, i.e., receiving, by TP, feedback CSI including PMI/RI/CQI of UE and scheduling results including precoding vector and selection RI, etc. from the other TP, of Liu by utilizing CSI including precoding vector and beamforming determined by considering the precoding vector in cellular OFDM communication system of Ko. The motivation would have been to provide a method for configuring reference signal configuration information for supporting a 2-dimensional antenna structure normally efficiently, a method for transmitting a reference signal, and a method for generating and reporting CSI (Ko ¶ [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you . 

/JAE Y LEE/Primary Examiner, Art Unit 2466